Citation Nr: 0740995	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-39 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, L.A. and V.K.




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The appellant is the surviving 
spouse of a veteran who had active service from October 1949 
until February 1953 and who died in January 2004.

The Board notes that the appellant raised a new claim for 
direct service connection for the cause of the veteran's 
death, rather than a claim under Section 1151.  Specifically, 
she claimed that the veteran died as a result of leukemia 
caused by his exposure to ionizing radiation.  Direct service 
connection for cause of the veteran's death was denied by the 
RO in a January 2005 rating decision.  The appellant did not 
appeal that decision; therefore, the January 2005 rating 
decision is a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  The appellant's contention should be 
treated as a claim to reopen requiring new and material 
evidence.  This matter is not before the Board because it has 
not been prepared for appellate review. Accordingly, this 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's death was not proximately the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA in 
furnishing medical treatment.

CONCLUSION OF LAW

The requirements for compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death have not been 
established.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claim is being denied, and hence no 
rating or effective date will be assigned as if the death 
were service-connected.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify has not been satisfied with 
respect to the following notice elements under Hupp, a 
statement of the condition the veteran was service connected 
for at the time of his or an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication for a 
38 U.S.C.A. § 1151 claim,  because even if Hupp were to apply 
to the claim, the appellant was not prejudiced by the lack of 
notice and had actual knowledge of the veteran's service-
connected disability.  The veteran was service-connected for 
bladder cancer in a January 1997 rating decision.  The 
appellant's claim solely rested on her belief that the VA 
Hospital was responsible for lowering the veteran's 
medication dosage, and that that action led to his death, as 
indicated in her VA Form 21-4138 from May 2004.  The 
appellant was notified in July 2004 of the evidence necessary 
to support that claim.  Additionally, in her VA Form 9, dated 
in November 2005, the appellant stated that she knew the 
veteran did not die from bladder cancer.  She also displayed 
actual knowledge as to the veteran's service-connected 
disability and how to establish a relation to service, as  
indicated in her July 2007 hearing.  She was also informed of 
the veteran's service connection through her January 2005 
rating decision.  The appellant is not prejudiced by the 
notice failure, since her claim is specifically premised the 
care the veteran received by VA and she was provided the 
relevant notice on how to support such a claim.  The 
appellant was not prejudiced by any notice failure in regard 
to her 38 U.S.C.A. § 1151 claim.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The appellant 
submitted statements and was provided an opportunity to set 
forth her contentions during a July 2007 hearing before the 
undersigned Acting Veterans Law Judge.  A VA medical opinion 
was obtained in April 2006, which provided a medical opinion 
regarding the veteran's VA treatment.  Although records from 
the Social Security Administration have not been associated 
with the claims file regarding the veteran's disability 
benefits, as this claim is for benefits under 38 U.S.C.A. 
§ 1151, such records are not relevant to the question of 
veteran's VA treatment.  This is especially true since the 
veteran began receiving Social Security disability benefits 
in June 2001, years before the claimed negligence by VA in 
2004.  There is no reasonable expectation that Social 
Security records would related to treatment provided in 2004.  
The RO has met the requirements of the VCAA, and there would 
be no benefit in developing the case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law do not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.   No further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

38 U.S.C.A. § 1151 Claim

The appellant claims that the treatment the veteran received 
from the VA Hospital caused her husband's death.  In her May 
2004 VA Form 21-4138, the appellant specifically contended 
that the veteran's VA medical treatment included a decrease 
in the dosage of his  Furosemide and that the lower dosage 
caused him to have fluid build up around his heart, which led 
to his death. The veteran's death certificate indicates that 
the veteran died in January 2004 due to congestive heart 
failure and end-stage chronic obstructive pulmonary disease.  
Other significant conditions included coronary artery disease 
and non-insulin dependent diabetes mellitus.  The appellant's 
claim was received in May 2004; therefore, it will be 
analyzed under the current provisions of 38 U.S.C.A. § 1151.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such disability or death was service 
connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by VA, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination, or was 
an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a). 

The record indicates that the veteran was service-connected 
for bladder cancer and had a history of arteriosclerotic 
coronary artery disease, status post-coronary artery bypass 
graft from September 1996 with another chest incision in July 
1997.  He also had a history of hypertension, asthma, and 
chronic obstructive pulmonary disease, as indicated in a July 
1998 VA examination report.

The veteran was admitted to the VA Medical Center in 
Huntington on January 12, 2004 and discharged January 16, 
2004, at which time his prescribed medications were changed, 
as indicated in the January 16, 2004 discharge instructions.  

The veteran was admitted to Cabell Huntington Hospital on 
January 20, 2004.  The veteran's physician, Dr. I.A., 
examined the veteran on January 24, 2004.  He indicated that 
the veteran had a history of coronary artery disease and 
congestive heart failure.  He further reported that the 
veteran became short of breath and had an oxygen episode on 
the way to the hospital.  The veteran was apparently 
resuscitated following a flat line and put on the ventilator.  
Dr. I.A. noted that given the veteran's out of hospital 
arrest and failure to recover consciousness, the possibility 
of useful neurologic recovery was remote.  The veteran died 
on January 24, 2004.

The RO obtained a VA medical opinion in April 2006, which 
included a review of the veteran's claims file, computer 
records from VA Medical Center Huntington, and medical 
records from Cabell Huntington Hospital.  The examiner noted 
that the veteran had previously been admitted to the 
Charleston Area Medical Center in October 1997 with 
arteriosclerotic heart disease and that on catheterization he 
had unstable angina, congestive heart failure, chronic 
obstructive pulmonary disease, hyperlipidemia, and insulin-
dependent diabetes mellitus.  Additionally, while at the VA 
Medical Center Huntington, the veteran refused treatment, 
including the wearing of a BiPAP mask, and refused arterial 
blood gases.  The examiner found the veteran to have had 
severe chronic obstructive pulmonary disease.  

The examiner found that the veteran's death was not caused by 
or accelerated by medical negligence, even considering the 
appellant's claim that the prescribed medication reduction 
caused the veteran's death.  The veteran's death was also not 
due to his carcinoma of the bladder.  The veteran's death was 
found to be due to congestive heart failure, due to end-stage 
chronic obstructive pulmonary disease, with contributions 
from his coronary artery disease and diabetes mellitus.

The only other evidence provided as to the appellant's claim 
is her belief that the veteran's death was due to the 
decrease in his medication prescribed in VAMC Huntington.  
Although the appellant can provide testimony as to her own 
experiences and observations, the factual question of the 
cause of the veteran's death is a medical question, requiring 
a medical expert.  The appellant is not competent to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  38 C.F.R. § 3.159.  She does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

In order for the appellant to be entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151, the evidence must 
show that the veteran's death was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or the death was proximately caused by an event 
not reasonably foreseeable.

The April 2006 VA medical opinion specifically found the 
veteran's death to not have been caused by any negligence, 
and specifically addressed the appellant's contention 
regarding the decrease in the veteran's prescribed 
medication.  The veteran's death was found to have been 
caused by congestive heart failure due to end-stage chronic 
obstructive pulmonary disease.  

At the hearing, the appellant also asserted that the veteran 
was misdiagnosed and that he actually died form complications 
of leukemia caused by exposure to ionizing radiation.  To the 
extent this is a claim for direct service connection for the 
cause of the veteran's death, the issue is referred to the RO 
for adjudication as indicated in the introduction of this 
decision.  To the extent this constitutes a claim of 
negligence under 38 U.S.C.A. § 1151, the Board notes that 
there is no evidence in the record of leukemia or a diagnosis 
of leukemia by any medical professional either VA or private.  
The only evidence in the record of leukemia is the testimony 
of non-medical professionals at the hearing.  The Board finds 
there is no basis for a grant of § 1151 benefits based on 
misdiagnosis, and no basis for a remand since there is 
absolutely no medical evidence of a diagnosis of leukemia by 
anyone, and the veteran has since died.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for compensation 
under 38 U.S.C.A. § 1151.  As the evidence of record is 
against the claim, the benefit of the doubt rule does not 
apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). 


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for the veteran's death, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


